A petition for rehearing has been presented by certain persons as amici curiæ on behalf of corporations engaged in supplying electricity to the inhabitants of Los Angeles. We briefly notice the arguments therein not considered in the opinion heretofore filed.
1. It is contended that the business of supplying electricity for motive power is a private business not within the scope of municipal purposes for which, under the constitution, municipal corporations may be organized as provided in sections 6 and 8 of article XI. We can see no ground for any distinction in this respect between the use of electricity for power and its use for heat and light, for which purposes counsel admit that cities may distribute it if authorized by law. It has come to be in common use in homes for the operation of light machines such as sewing-machines and suction-cleaners, and its supply for this use is also conceded to be a proper municipal purpose. The fact that it may also be furnished to persons desiring to apply it to larger machines for manufacturing or other business purposes is no sound reason for holding such distribution to be without the scope of municipal powers. The business of supplying water for irrigation, or for the watering of stock, is a purely business purpose, as distinguished from domestic use, but it has always been recognized as a public service in which cities may engage. Electricity for power comes within the same category. The legislature has recognized this fact and has granted the power of eminent domain to persons and corporations proposing to supply electricity for general use for power. (Code Civ. Proc., sec. 1238.) The following from the opinion of this court in Platt v.San Francisco, 158 Cal. 74, [110 P. 307], is applicable generally to all such purposes: "There is no provision of our state constitution which either expressly or by implication forbids the acquisition, ownership, or operation of any such *Page 47 
public utilities by a municipality, or prohibits the granting to a municipality of the power to acquire, own and operate them."
2. With respect to the proposition that section 19 of article XI of the constitution, by necessary implication, forbids the granting of power to cities to engage in such public service where there are private systems of like kind already in operation, little need be said in addition to what we have said in the previous opinion. The purpose of the section was to prevent monopolies in the use of the streets for such purposes. It does not purport to grant the right to engage in the business of furnishing water, gas, or electricity for general use. It presupposes such power or right, and it merely gives the company or person having it the privilege of using the public streets as a way for its conduits. Cities have no inherent power to engage in administering such public utilities. They obtain such power by grant from the state. There is nothing in the language of section 19, or in the object which it was intended to accomplish, — namely, to prevent the giving of the exclusive use of the streets to private persons or companies, — which indicates that it was intended by that section to qualify or limit the power of the legislature to confer upon cities the power to engage in such business, or any business properly within the scope of municipal purposes.
3. In support of the proposition that the question, as stated on the ballot used at the election, included two distinct and separate purposes, the petition cites Leavenworth v. Wilson,69 Kan. 74, [76 P. 400]; Elyria etc. Co. v. Elyria, 57 Ohio St. 374, [49 N.E. 335]; and Neacy v. Milwaukee, 142 Wis. 590, [126 N.W. 8], to the effect that a proposal to issue bonds to "purchase and erect," or "to purchase or erect," public works, is a proposal for a dual purpose. These decisions merely represent one side of a conflict of authority. The following cases hold the contrary: Farmer's etc. Co. v. Sioux Falls, 136 Fed. 732, [69 C.C.A. 373]; Nash v. Council Bluffs, 174 Fed. 182; Thomas v.Grand Junction, 13 Colo. App. 90, [56 P. 665]; State v. Allen,
178 Mo. 555, [77 S.W. 868]; State v. Allen, 183 Mo. 283, [82 S.W. 103]. In this state the more liberal rule has been followed.(People v. Counts, 89 Cal. 15, [26 P. 612]; Oakland v.Thompson, 151 Cal. 576, [91 P. 387].) It is not correct to say that the expression, "acquiring *Page 48 
and constructing a certain revenue producing municipal improvement," particularly described, is necessarily a statement of a dual purpose. The word "acquire" has a broad meaning, including both purchase and construction. The expression does not indicate the purpose of acquiring two systems, one by purchase, the other by construction. In connection with the context, it means the acquisition of but one system, including the purchase of such property and the erection of such structures as may be necessary to accomplish that purpose.
The petition for rehearing is denied.